internal_revenue_service appeals_office el camino avenue suite sacramento ca number release date date date a b certified mail dear department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended doe form number uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 and sec_1 c -1 c more than an insubstantial part of your activities was in furtherance of a non-exempt purpose contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement conceming specific matters an executed copy of which is being sent to you under separate cover if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ‘non shimion nan shimizu appeals team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dailas tx mar taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ‘ we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication 886-a letter catalog number 34809f - schedule number or exhibit form 886-a rev date explanation of items name of taxpayer org tax identification_number year period ended 20xx ein legend org - organization name event - event poa - poa ein - ein xx - date ra-1 - ra co-1 - city - city company state - state issue whether org org is organized and operated exclusively for sec_501 exempt purposes and if found not what would be the effective date of revocation facts org was incorporated and filed articles of incorporation in the state of state on january 20xx in our letter dated june 20xx org began operating under an advance_ruling as an organization exempt under sec_501 and not a private_foundation within the meaning of sec_509 the advance_ruling period ended november 20xx on form_990 for the tax_year that ended november 20xx org selected foundation statu sec_509 they did not complete the support schedule as required for organizations exempt under foundation statu sec_170 or sec_509 according to form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the org was formed to support co-1 co-1 of city state an organization exempt from federal income_taxation under sec_501 as an organization organized exclusively for purposes within the meaning of sec_501 org will support co-1 by engaging in charitable educational and scientific activities related to co-1’s profession ie patent trademark copyright unfair competition and other intellectual_property law by offering educational seminars and conferences and potentially by publishing continuing education materials and funding research grants and scholarships org’s form_990 for the tax_year that ended november 20xx reported dollar_figuredollar_figure on line contributions gifts grants and similar amounts received and dollar_figure interest_income out of dollar_figuredollar_figure of the total revenue came from dollar_figure co-1 an organization exempt under sec_501 of the internal_revenue_code organizations recognized as exempt under sec_501 provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual during the initial interview which was conducted on june 20xx with org’s power_of_attorney poa poa he explained their activities the poa stated that the sole purpose of org is to fund the event the event is an annual event for the co-1 it is a way to show the appreciation to the judges the event is also an event that furthers the co-1’s mission of education service and community this function took place at the ra-1 united_states court houses in city on friday may 20xx the event is for a select crowd including the judges and co-1’s members the members of the public were not invited non-co-1 members are also welcome to attend for non-member prices as part of the event co-1 incurs expenses such as a fee to the courthouse to use the property for the event expense reimbursements for travel usually to judges catering room rental and etc co-1 tallies the expenses transfer the money to org and has org to make the payments according to the poa org does not form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanation of items name of taxpayer org tax identification_number year period ended 20xx ein carry out any other activities throughout year but to support the co-1’s activities which is the annual event law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 if the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes 505_f2d_1068 ustc holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact see also christian stewardship assistance inc v commissioner t c cch dec big_number better business bureau v united_states 316_us_279 holds that the existence of a single non- exempt_purpose if substantial in nature will destroy the exemption under sec_501 an form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit explanation of items ‘ form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx ein organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes taxpayer’s position organization disagreed with government's position and appeal case government’s position an organization exempt under sec_501 must be organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests org does not qualify for exemption under sec_501 of the code because it fails to operate for a purpose described under sec_501 of the code the sole purpose of the organization is to support co-1 an organization exempt under sec_501 of the code organizations exempt under sec_501 serve the private interest of its members and not the general_public organizations exempt under sec_501 must serve a public rather than private interest not only does the judge’s dinner not serve a purpose described under sec_501 of the code but it is also for a select crowd and not the general_public non-co-1 members are also welcome to attend for non- member prices it is the government's position that org did not engage in any in charitable educational and scientific activities related to co-1’s profession by offering educational seminars and conferences and potentially by publishing continuing education materials and funding research grants and scholarships as stated on form_1023 instead its only activity consisted of supporting the annual event the event does not serve a purpose described under sec_501 an organization will not be so regarded as operating exclusively for charitable purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the fundamental case of better business bureau of washington d c inc v united_states supra the court concluded that the presence of a single nonexempt purpose if substantial in nature would preclude exemption regardless of the number or importance of statutorily exempt purposes conclusion org is not organized and operated exclusively for one or more of the purposes specified in sec_501 of the code it is our conclusion that they never operated within the meaning of sec_501 of the code and hence should be revoked effective december 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page
